
	

113 HRES 518 IH: Expressing support for designation of March 2014 as “Multiple System Atrophy Awareness Month” to increase public awareness of this progressive neurodegenerative disorder that affects the autonomic functions of the body.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 518
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Ellison (for himself, Mr. Grijalva, Ms. McCollum, and Mr. Nolan) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of March 2014 as Multiple System Atrophy Awareness Month to increase public awareness of this progressive neurodegenerative disorder that affects the
			 autonomic functions of the body.
	
	
		Whereas Multiple System Atrophy is a fatal neurological disease diagnosed in approximately 15,000
			 patients in the United States;
		Whereas as many as 35,000 more patients in the United States with Multiple System Atrophy are
			 misdiagnosed with other more recognizable neurodegenerative disorders;
		Whereas patients with Multiple System Atrophy lose the ability to walk, talk, chew, swallow, and
			 even breathe over the course of a few years;
		Whereas the incidence of Multiple System Atrophy in the United States has increased in recent
			 years;
		Whereas no specific risk factors or causes of Multiple System Atrophy have been identified;
		Whereas there is currently no cure for Multiple System Atrophy;
		Whereas the lack of awareness about Multiple System Atrophy has hindered research and the ability
			 of researchers to obtain funding for their work;
		Whereas public support and greater awareness of the need for research funding can aid in the
			 discovery of the cause of and a cure for Multiple System Atrophy; and
		Whereas March 2014 would be an appropriate month to designate as Multiple System Atrophy Awareness Month: Now, therefore, be it
	
		That the House of Representatives supports the designation of Multiple System Atrophy Awareness Month to increase public awareness of this progressive neurodegenerative disorder that affects the
			 autonomic functions of the body.
		
